PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,051,604
Issue Date: 6 Jul 2021
Application No. 12/666,262
Filing or 371(c) Date: 22 Dec 2009
Attorney Docket No. 25277.26 




:
:
:
:	DECISION ON PETITION
:



This is a response to Patentee’s petition pursuant to 37 C.F.R. § 1.705(b) filed July 12, 2021, requesting that the Office adjust the patent term adjustment from zero days to 1149 days.  

The Office acknowledges the submission of the $210.00 fee set forth in 37 C.F.R. § 1.18(e).  No additional fees are required.  Patentee has indicated on the second page of this petition that this patent is not subject to a terminal disclaimer.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

Relevant Procedural History

On July 6, 2021, the Office determined that applicant was entitled to zero days of PTA.  

On July 12, 2021, Patentee filed a request for redetermination of patent term adjustment requesting a PTA of 1149 days, pursuant to 37 C.F.R. § 1.705(b). 

Decision

Upon review, the USPTO finds that Patentee is entitled to 817 days of PTA.  

One period of adjustment and two periods of reduction and appear to be in dispute.

“A” Delay

A single period of “A” delay under 35 U.S.C. § 154(b)(1)(A) appears to be in dispute.

Patentee paid the Appeal Forwarding Fee on February 27, 2019; the Office mailed a Decision on Appeal on April 22, 2020 that affirmed the Examiner; Patentee filed a Request for Rehearing on April 28, 2020; and, the Office mailed a Decision on Request for Rehearing on June 23, 2020.    

The undersigned has reviewed this calculation, and has determined this adjustment is not warranted.  First, the Decision on Request for Rehearing was not mailed in response to the payment of the Appeal Forwarding Fee.  Second, assuming, arguendo, that it was, the payment of the Appeal Forwarding Fee does not trigger the 4-month clock set forth in 37 C.F.R. 
§ 1.703(b).

The 362 day adjustment has been removed.

 “B” Delay 

The Patentee and Office appear to agree there are zero days of “B” delay.  

“C” Delay

The Patentee and Office appear to agree there are 772 days of “C” delay.  

Overlap

The Patentee and Office appear to agree there are 0 days of overlap.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

There are two periods of reduction in dispute.

First, Patentee filed a Notice of Appeal on April 28, 2014 and an Appeal Brief on July 28, 2014.   No reduction was accorded, and Patentee argues a 30-day reduction is warranted since the Appeal Brief was not filed within two months of the filing of the Notice of Appeal.

Patentee’s argument has been given careful consideration and has been deemed to be unpersuasive.  While 37 C.F.R. § 41.37(a) requires the filing of an appeal brief within two months of the filing of a notice of appeal, 37 C.F.R. § 1.704(b) states, in pertinent part:

the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is three months after the date of mailing or transmission of the Office communication notifying the applicant of the rejection, objection, argument, or other request and ending on the date the reply was filed. The period, or shortened statutory period, for reply that is set in the Office action or notice has no effect on the three-month period set forth in this paragraph (emphasis added).



The Office erroneously interpreted the March 24, 2021 Appeal Brief as having been filed following the Notice of Appeal that was filed on April 28, 2014, as opposed to the January 12, 2021 Notice of Appeal and entered a reduction of 2431 days pursuant to 37 C.F.R. 
§ 1.704(c)(11).

The Office agrees the 2431-day reduction is not warranted and it has been removed.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - overlap - applicant delay = X.

USPTO’s Calculation:				
	                         
228 + 0 (4209 – 3272 – 1097 equals a negative number which corresponds to zero) + 772 – 0 – 183 (59 + 62 + 62) = 817

Patentee’s Calculation:

590 (228 + 362) + 0 (4209 – 3272 – 1097 equals a negative number which corresponds to zero) + 772 – 0 – 213 (30 + 59 + 62 + 62) = 1149

Conclusion

Patentee is entitled to PTA of 817 days.  Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 228 + 0 + 772 + 0 – 183 = 817 days. 

If Patentee seeks a review of this decision, Patentee must request reconsideration within TWO (2) months from the mail date of this decision.  Extensions of time pursuant to 37 C.F.R. 
§ 1.136(a) are available.  If applicant does not reply, then the Office will sua sponte issue a certificate of correction in the amount of 817 days.






1

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl:  Adjusted PTA calculation
           DRAFT Certificate of Correction


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  	 11,051,604 B2
		DATED            :     Jul. 6, 2021				DRAFT
		INVENTOR(S) :     Phillips
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice: Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days

      Delete the phrase “by 0 days” and insert – by 817 days --	
		






















    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patentee will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Patentee is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Patentee.